Citation Nr: 0905552	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension as a 
result of exposure to herbicides.  

2.  Entitlement to service connection for a gastrointestinal 
disability as a result of exposure to herbicides.  

3.  Entitlement to service connection for a urinary 
disability, skin rash, pain, dizziness, fever, and lip/eye 
swelling as a result of exposure to herbicides.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2005, a statement of the 
case issued in April 2006, and a substantive appeal was 
received in May 2006. 


FINDINGS OF FACT

1.  Hypertension was not manifested during active service or 
for many years thereafter.   

2.  A gastrointestinal disability was not manifested during 
active service or for many years thereafter.

3.  There is no medical evidence of a nexus between herbicide 
exposure and the development of hypertension or a 
gastrointestinal disability.  

4.  The Veteran has no current urinary disability, skin rash, 
pain, dizziness, fever and lip/eye swelling, which would be 
attributed to active service, including as a result of 
exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  A gastrointestinal disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A urinary disability, skin rash, pain, dizziness, fever 
and lip/eye swelling were not incurred in or aggravated by 
the Veteran's active duty service, nor may they be presumed 
to have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2004.  In May 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although this notice was not 
provided to the Veteran before the initial adjudication of 
the claims, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating and effective dates to be 
assigned are rendered moot.  

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to hypertension, urinary condition, skin rash, pain, 
dizziness, fever and lip/eye swelling, so it is not necessary 
to obtain a VA medical opinion with regard to etiology of 
these disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the Veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of these disabilities in service.  Moreover, 
although the evidence establishes that the Veteran suffered 
"an event, injury or disease in service," with regard to 
gastrointestinal disability, given the absence of any 
competent evidence of the claimed post-service disability for 
many years after separation from service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).   

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service medical 
records and post-service private medical records.  The 
Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran, who served in the Republic of Vietnam between 
February 1967 and September 1968, is presumed to have been 
exposed during such service to herbicide agents to include 
that which is commonly referred to as Agent Orange. 38 
U.S.C.A. § 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to herbicide agents do not include 
hypertension, gastrointestinal disability, or urinary 
disability, skin rash, dizziness, pain, fever, and lip/eye 
swelling.  38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Notice, 72 Fed. Reg. 32,395 (June 
12, 2007).

When a claimed disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this case, there is no medical evidence that suggests a 
causal relationship between herbicide exposure and the 
development of any of the claimed disabilities.  

Hypertension

A February 1967 service Report of Medical Examination 
performed for induction purposes reflects the Veteran's blood 
pressure reading as 138/86.  A service Report of Medical 
Examination dated in December 1967 for separation purposes 
reflects that the Veteran's blood pressure reading was 
142/82.  Service medical records do not reflect a diagnosis 
of hypertension.  

Private medical records from Cigna Healthcare of California 
dated in March 1994 reflect that the Veteran was assessed 
with hypertension.  In April 2001, the Veteran's hypertension 
was found to be stable.  

Although private medical records reflect a current diagnosis 
of hypertension, there is no medical evidence to support that 
the disability is due to his active service.  Physical 
examinations performed during active service which reflect 
the Veteran's blood pressure readings show no diagnosis of 
hypertension.  A diagnosis of hypertension was rendered over 
25 years after separation from service.  There is no medical 
evidence to support an etiological relationship to his period 
of active service, and the Veteran has not been shown to have 
the medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, service 
connection for hypertension is not warranted.   This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Gastrointestinal disability

Service medical records dated in October 1967 reflect that 
the Veteran was assessed with gastroenteritis, acute with 
unknown cause.  In May 1968, the Veteran was assessed with 
viral gastroenteritis.  However, a September 1968 service 
Report of Medical Examination for separation purposes 
reflects that the abdomen and viscera were clinically 
evaluated as normal.  In his contemporaneous Report of 
Medical History, the Veteran denied any stomach or gall 
bladder trouble.  

Private medical records from Cigna Healthcare of California 
dated in March 1994 reflect findings consistent with 
gastroesophageal reflux without evidence of a sliding hiatal 
hernia.  The examiner noted that the findings may represent 
evidence of mild duodenitis involving the second portion of 
the duodenum.  

Although VA treatment records suggest a current 
gastrointestinal disability, there is no medical evidence to 
show that the disability is due to his active service.  
Furthermore, on separation from service, the Veteran's 
abdomen and viscera were found to be clinically normal with 
no pertinent defects or symptom complaints.  The clinically 
normal finding on separation examination is significant in 
that it demonstrates that trained military medical personnel 
were of the opinion that no gastrointestinal disability was 
present at that time.  The Board views the examination report 
as competent evidence that there was no gastrointestinal 
disability at that time.  Also of significance is the fact 
that at the time of his September 1968 examination, the 
Veteran checked the 'no' boxes for stomach, liver or 
intestinal trouble, as well as gall bladder trouble or gall 
stones.  This suggests that the Veteran himself did not 
believe that he had any ongoing gastrointestinal disability 
at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing gastrointestinal disability for over 25 years 
between the period of active duty and the evidence showing 
treatment for gastrointestinal disability is itself evidence 
which tends to show that no gastrointestinal disability was 
incurred as a result of service.  

While acknowledging the Veteran's belief that his 
gastrointestinal disability is due to service, it is well 
established that as a layperson, the Veteran is not 
considered capable of opining as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for gastrointestinal disability is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Urinary Disability, Skin Rash, Pain, Dizziness, Fever, and 
Lip/Eye Swelling

Initially, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

A service Report of Medical Examination dated in September 
1968 reflects that the Veteran's head, face, neck and scalp, 
genitourinary system, as well as skin, lymphatics, were 
clinically evaluated as normal.  A service Report of Medical 
History for separation purposes dated in September 1968 
reflects that the Veteran checked the 'no' boxes for 
dizziness or fainting spells, skin diseases, and painful 
urination.  

Post-service private medical records reflect no diagnosis of 
urinary disability, skin rash, dizziness, fever, or lip/eye 
swelling.  Based on these records, there is no currently 
diagnosed urinary disability, skin rash, dizziness, fever, or 
lip/eye swelling.  The Veteran has otherwise not identified 
or submitted any medical evidence which reflects current 
urinary disability, skin rash, dizziness, fever, or lip/eye 
swelling.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  As there is no evidence of a current disability, 
it is unnecessary for the Board to reach the question of 
etiology of the claimed disabilities.  

While acknowledging the Veteran's belief that a urinary 
disability, skin rash, dizziness, fever, or lip/eye swelling 
are due to service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Service connection for hypertension, as a result of exposure 
to herbicides, is not warranted.  

Service connection for a gastrointestinal disability, as a 
result of exposure to herbicides, is not warranted.  

Service connection for a urinary disability, skin rash, pain, 
dizziness, fever and lip/eye swelling, as a result of 
exposure to herbicides, is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


